Citation Nr: 1633349	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-22 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from December 1981 to May 1982.  He also had active duty service from April 1983 to November 1985, but in a May 2007 VA administrative decision that period was determined to be dishonorable.

This matter initially came before the Board of Veteran's Appeals ("BVA" or "Board") on appeal from an October 2007 and December 2008 issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas.  

In the October 2007 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective June 29, 2006; and denied entitlement to service connection for tinnitus.  The Veteran was notified of that decision on October 15, 2007.  In October 2008, the Veteran's submitted a statement in which he requested an increased rating for his service-connected bilateral hearing loss.  The RO viewed this statement as a Notice of Disagreement (NOD) with the initial rating for bilateral hearing loss.  The RO determined that the Veteran had not appealed the denial of his tinnitus claim.  As such, the October 2007 rating decision became final as to the Veteran's tinnitus claim.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Thus, new and material evidence is required to reopen it.  38 C.F.R. § 3.156(a).  
  
The RO viewed a statement by the Veteran dated in September 2008 as a new claim of entitlement to service connection for tinnitus.  In the December 2008 rating decision, the RO again denied a compensable disability rating for service-connected bilateral hearing loss; and "continued and confirmed" the denial of service connection for tinnitus.  In the September 2008 statement he reported that he had not received notice of a scheduled examination and asked that "processing of my claim be resumed."

The Veteran submitted a NOD with the December 2008 rating decision (continuing his appeal as to his bilateral hearing loss claim and beginning a new appeal regarding the denial of service connection for tinnitus).  The RO issued a Statement of the Case in March 2010; and the Veteran finalized his appeal in a VA Form 9 substantive appeal received by VA in June 2010.  

In January 2014, the Board remanded the case for additional development, to include VCAA notice and a VA examination to ascertain the severity of the Veteran's bilateral hearing loss.  The development requested by the Board has been completed; and the case has been returned to the Board for further review.  

For the record, this appeal was processed using the Veteran's Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claims.

The issue of entitlement to service connection for tinnitus (on the merits) is addressed in the REMAND portion of the decision below; and is hereby REMANDED to the Agency of Original Jurisdiction ("AOJ").


FINDINGS OF FACT

1.  At worst, since the grant of service connection, the Veteran has manifested Level  II hearing in his right ear and Level II hearing in his left ear.

2.  The RO last denied service connection for tinnitus in an October 2007 rating decision; the Veteran was notified of the denial and his appellate rights at that time, but he did not appeal, and no new evidence was received for this claim within the appeal period.

3.  Evidence received since the last final denial for tinnitus includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim, the absence of which was one of the bases of the previous denial.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).  

2.  The October 2007 RO denial of service connection for tinnitus became final, but new and material evidence has been received to reopen the previously denied claim.  38 C.F.R. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.202, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board must initially discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2015). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   In this case, letters sent to the Veteran in August 2006 (pertaining to the October 2007 rating decision) and October 2008 (pertaining to the December 2008 rating decision) satisfied the VCAA's notice requirements.  The Board observes that the Veteran also received a letter dated in February 2014 that informed him of the elements necessary to reopen his previously denied tinnitus claim with new and material evidence.  This letter also satisfied the VCAA notice requirements.  

Concerning VA's duty to assist, the record reflects that the RO made reasonable efforts to obtain relevant records adequately identified by the Veteran in support of his claims.  VA examinations were provided to the Veteran in August 2007 and November 2008, although they are not particularly probative in the adjudication of this appeal for reasons that will be explained in more detail below.  The RO also afforded the Veteran a VA examination in March 2014.  The report of this examination is adequate in relationship to the Veteran's bilateral hearing loss claim as it is based upon consideration of the Veteran's prior medical history, and describes the Veteran's disability in sufficient detail such that the Board's evaluation is a fully informed one, and contains reasoned explanations.  The Veteran was also afforded the opportunity to testify before the Board in support of his claims, but declined.  See June 2010 VA Form 9.  

Additionally, in January 2014, the Board remanded the Veteran's claims for additional development.  There has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  In this respect, the March 2014 VA examination was conducted in order to address the Veteran's current symptomatology related to his increased rating hearing loss claim.  Thereafter, a supplemental statement of the case ("SSOC") was issued in July 2014.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The March 2014 examination report included information as to the impact of the hearing loss disability on work and the Veteran's ability to understand speech.  The report included at least as much information on functional effects as was found adequate in Martinak.

Thus, as discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was also provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Entitlement to a compensable disability rating for bilateral hearing loss

The Veteran has been assigned a zero percent disability rating for his service-connected bilateral hearing loss.  He seeks a compensable rating.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities ("Rating Schedule"), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a), 4.1.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that in cases where an initially assigned disability rating, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127. 

In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test ("Maryland CNC"), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
























						(CONTINUED ON NEXT PAGE)


Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.



Table VIA (set forth above with Table VI) is used when the examiner certifies that the use of a speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85 (c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b).  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I, for essentially normal acuity, through XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

In this case, the evidence does not support a compensable rating for bilateral hearing loss.  The Veteran was initially scheduled for a VA examination related to his service connection bilateral hearing loss and tinnitus claims, but failed to appear when notice reportedly failed to reach him.  He was granted service connection in the October 2007 rating decision based upon evidence contained in his service medical file that showed he experienced an acquired hearing loss in both ears during his first period of duty.  He was assigned a noncompensable rating since there was no current evidence of record, since the Veteran missed his August 2007 VA examination, upon which to rate the disability.  Id.  

The Veteran submitted a statement in September 2008 in which he requested that a new examination be scheduled.  Thereafter, the Veteran was afforded an examination in November 2008, during which he was diagnosed with non-organic bilateral hearing loss.  The results of the examination itself, however, were determined not to be adequate for rating purposes as the audiologist found that the acoustic reflex thresholds were not consistent with moderate to moderately-severe thresholds reported by the Veteran.  The Veteran was diagnosed with bilateral non-organic hearing loss again in December 2010.  

An audiology evaluation was conducted in November 2009 at a VA Medical Center.  A graph shows the following pure tone thresholds:

HERTZ
      1000		2000		3000		4000
      RIGHT	30dB		35dB		55dB		60dB
      LEFT		35dB		35dB		35dB		40dB

These findings were interpreted as showing moderate sensorineural hearing loss in the left ear with word recognition that was 96 percent correct.  There was moderately severe hearing loss in the right ear and word recognition was 80 percent correct.  The examiner seemed to find these results unreliable and noted that the Veteran could not be fitted for hearing aids because of conflicting thresholds.  

However, in March 2014, the Veteran underwent a VA audiological examination.  The report of this examination reveals that the Veteran had the following puretone thresholds: 

HERTZ
      1000		2000		3000		4000
      RIGHT	30dB		40dB		60dB		65dB
      LEFT		30dB		40dB		45dB		50dB

Utilizing the numbers set forth above, the Veteran's average right ear decibel loss was 49dB (30dB + 40dB + 60dB + 65dB = 195/4 = 48.75dB loss).  The Veteran's left ear decibel loss was 41dB (30dB + 40dB + 45dB + 50dB = 165/4 = 41.25dB loss).  The Veteran's Maryland CNC word list showed 84 percent correct in the right ear and 88 percent correct in the left ear.  

Utilizing Table VI listed in 38 C.F.R. § 4.85, the above audiological findings show Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.  Using Level II hearing and Level II hearing under Table VII in 38 C.F.R. § 4.85, these findings warrant a zero percent (noncompensable) rating. 

The Board has also considered the application of 38 C.F.R. § 4.86 (exceptional patterns of hearing impairment).  However, the Veteran's hearing loss does not meet the criteria under that section.  Based on the results of the audiological evaluation discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal.  Although the Board sympathizes with the Veteran's belief that he should be assigned a compensable rating, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Thus, the assignment of a compensable rating on a scheduler basis is not warranted.  

The record also fails to show that a referral for extraschedular consideration was warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the rating criteria contemplate the Veteran's hearing loss disability for the entire duration of this appeal.  The Veteran's hearing loss disability is productive of decreased hearing acuity and this manifestation is contemplated in the respective applicable rating criteria.  The Veteran reports difficulty understanding others, but this would be a contemplated result of having reduced hearing acuity.

In terms of symptomatology and functional impairment, the Board notes for the record that the Veteran is employed as a painter preparing homes for new residents.  See March 2014 VA examination report, p. 4.  He has reported difficulty understanding speech, especially when background noise is present or without visual cues.  He has stated that due to his hearing loss, coworkers have become frustrated or annoyed with him because the Veteran often asks them to repeat themselves or the coworkers believe the Veteran is ignoring them when in fact he does not hear them.  Id.  

In addressing the issue of the Veteran's employment, the VA audiologist who examined the Veteran stated that his current hearing loss is mild to moderately-severe from 500-4000Hz bilaterally.  He stated that the Veteran's current word recognition scores were good.  Thus, while it is true the Veteran has a mild to moderately-severe sensorineural hearing loss, the evidence reveals that his hearing loss is not worse than contemplated by the scheduler criteria, and that he certainly is not profoundly deaf.  There has been no showing of any (much less marked) interference with employability or that the Veteran's bilateral hearing loss has necessitated any (much less frequent) periods of hospitalization.  When addressed during the March 2014 VA examination, the examiner opined that the Veteran's hearing loss was not sufficiently severe to prevent gainful employment.  In the absence of such factors, the Board does not find that the Veteran has any functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Referral for extraschedular rating is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Lastly, the Board observes that a claim for a total disability rating based on individual unemployability ("TDIU") due to a service-connected disability is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As set forth above, there have been no assertions or statements from the Veteran indicating that his service-connected bilateral hearing loss has rendered him unemployable, nor has any evidence in the record suggested such an issue.  He has not reported that his current employment is marginal, and there is no other evidence to that effect.  As such, consideration of a TDIU is not warranted. 

New and material evidence to reopen a claim for tinnitus 

In October 2007, the RO denied the Veteran's claim of entitlement to service connection for tinnitus on the basis that the Veteran's service medical records showed no treatment for tinnitus during service; and no evidence had been submitted showing a current diagnosis of tinnitus.  In December 2008, the RO continued its denial of the Veteran's claim for tinnitus on the basis that no additional evidence had been presented upon which to grant the claim.  

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108;
38 C.F.R. § 3.156(a).  If new and material is received before the appeal period expires, it will be considered as having been filed with the claim that was pending at the beginning of the appeal period, and the denial will not be considered final.  Bond v. Shinseki, 659 F.3d 1362, 1367-1368 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b). 

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
 
There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination. Id. at 118.  There must be new and material evidence as to at least one, but not all, of the bases for the prior denial.  Id. at 120 (noting that the assistance required by 38 C.F.R. § 3.156(c)(4) would be rendered meaningless if the standard for new and material evidence required a claimant to submit medical nexus evidence where new and material evidence was provided as to another missing element).  The phrase "raises a reasonable possibility of substantiating the claim" has been interpreted as "enabling rather than precluding reopening."  Id. at 121.

For the purpose of determining whether evidence is new and material, it is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Although this issue was essentially reconsidered ("confirmed and continued") in the December 2008 rating decision on appeal, the October 2007 rating decision became final when the Veteran did not submit a notice of disagreement or new and material evidence within a year of the notice of that decision.  The December 2008 rating decision essentially determined that evidence received within the year was not new and material.  Cf. Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014) (Fed. Cir. 2014) (If a veteran submits new evidence within the appeal period after an RO decision, the claim remains pending until there is a specific determination as to whether the newly submitted evidence is new and material under 38 C.F.R. 3.156(b)).   Therefore, the October 2007 denial became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

During the March 2014 VA audiological examination, the audiologist asked the Veteran if he had recurrent tinnitus; and the Veteran responded that he did.  The Veteran reported that his tinnitus was longstanding and first occurred during active military service.  The Veteran is competent to report tinnitus.  Charles v. Principi, 16 Vet App. 370 (2002).Although, the Veteran's report suggests the onset of tinnitus during his second, non-qualifying, period of active service; it relates to elements of the claim that were previously found to be absent, namely the presence of a current disability and disability proximate to a qualifying period of service.  

The Veteran's report raises a reasonable possibility of substantiating the claim inasmuch as they would show a current disability that may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the evidence is new and material; and the claim of entitlement to service connection for tinnitus is reopened.  38 C.F.R. § 3.156(a).  



ORDER

An initial compensable disability rating for bilateral hearing loss is denied.  

New and material evidence having been received; the service connection claim for tinnitus is reopened.



REMAND

The Veteran reported during his March 2014 VA examination that he had recurrent tinnitus, that it was longstanding and that it first occurred during active military service.  Statements in the Veteran's claims file indicate that the Veteran had tinnitus, at the latest, during his second period of dishonorable service.  Specifically, the Veteran has reported being assigned to the flight deck of the U.S.S. Enterprise Aircraft Carrier, where he was exposed to excessive loud noise for prolonged periods of time.  See statements dated in May 2010 and December 2014.  Service personnel records reveal that the Veteran served on the U.S.S. Enterprise during his second period of service.  Although the Veteran has opined that the excessive loud noise on the U.S.S. Enterprise caused his tinnitus and hearing loss, the Veteran's service medical records from his first period of service prove that the Veteran was exposed to and developed hearing loss during his first period of service.  

Thus, the question before the Board is whether it can be determined if the Veteran's tinnitus can be related to his first period of service or to his service-connected bilateral hearing lose.  38 C.F.R. § 3.310 (2015).  These questions require a medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the March 2014 VA examiner for an addendum opinion.  If needed, an audiological examination should be scheduled.  

The examiner should review the record and provide a medical opinion as to whether it is at least as likely as not that the Veteran's current tinnitus is the result of acoustic trauma he experienced during his first period of service, particularly in light of the evidence of hearing loss during his first period of service; or if it is at least as likely as not that the Veteran's tinnitus was caused or aggravated by his service-connected bilateral hearing loss.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner should note that the Veteran is competent to report tinnitus and when it began.

The examiner should provide reasons for the opinions.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, if otherwise in order, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


